Citation Nr: 1829099	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-31 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a right testicle disorder manifested as painful ejaculation. 

2.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia and degenerative joint disease. 

3.  Entitlement to an evaluation in excess of 20 percent for right shoulder impingement syndrome and osteoarthritis.  

4.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral shoulder, left knee, and right testicle disabilities. 

5.  Entitlement to service connection for an upper back disorder, to include as secondary to service-connected bilateral shoulder and left knee disabilities. 

6.  Entitlement to service connection for a right foot disorder, other than pes planus (claimed as plantar fasciitis, arthritis of the foot, bunions, and heel spurs), to include as secondary to service-connected left knee disability. 

7.  Entitlement to service connection for a left foot disorder, other than pes planus (claimed as plantar fasciitis, arthritis of the foot, bunions, and heel spurs), to include as secondary to service-connected left knee disability. 

8.  Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected left knee disability. 

9.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected left knee disability. 

10.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected allergic rhinitis and right testicle disabilities. 

11.  Entitlement to service connection for deep vein thrombosis (DVT), to include as due to undiagnosed illness. 

12.  Entitlement to service connection for a pulmonary embolism, to include as due to undiagnosed illness.

13.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and a September 2013 rating decision by the RO in Columbia, South Carolina.  Jurisdiction is currently with the RO in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that proceeding is included in the claims file.

In October 2015, the Board reopened claims for service connection for a low back disorder, allergic rhinitis, a right ankle disability, and bilateral pes planus.  The Board also granted service connection for allergic rhinitis and left shoulder impingement syndrome with osteoarthritis.  The remaining claims on appeal were remanded for further development.  The case has since been returned to the Board for appellate review.

In October 2015, the Board referred the issue of entitlement to service connection for left ankle arthritis to the Agency of Original Jurisdiction (AOJ).   The record currently available to the Board contains no indication that the AOJ has addressed this matter.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claims for service connection for bilateral foot disorders and bilateral pes planus, the Veteran was afforded a VA examination in April 2016.  In rendering his negative opinion, the examiner stated that he did not find evidence that the Veteran's bilateral first metatarsal pain continued after service.  However, the examiner did not address treatment records that appear to contain pertinent findings.  See, e.g., July 2003 radiology report; November 2011 private treatment record.  Moreover, in rendering his opinion regarding foot disorders other than pes planus, the examiner did not address the Veteran's lay statements regarding his in-service military training, standing in steel-toe boots, and participation in football.  Therefore, an additional VA medical opinion is necessary.

Regarding the claim for service connection for an upper back disorder, a VA medical opinion was obtained in April 2016 and the Veteran was afforded a VA examination in August 2016.  In rendering his negative opinion, the April 2016 examiner stated that the Veteran's medical records were negative for diagnoses of chronic back disease or radiographic evidence of back disease.  However, the Board notes that a March 1998 private medical record indicated that x-ray findings showed very minimal degenerative disease of the cervical spine.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  In addition, the August 2016 examiner diagnosed the Veteran with a cervical strain.  However, he did not address the April 2013 VA cervical spine x-ray that noted an impression of degenerative disc disease.  Moreover, the VA medical opinions did not address secondary service connection, as directed by the Board in the October 2015 remand. 

For these reasons, the Board finds that a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim for service connection for a low back disorder, the Veteran was afforded a VA examination in April 2016.  However, the examiner's opinion appears internally inconsistent and speculative.  For example, the examiner opined that, given the degree of the Veteran's back disease, it was less likely than not incurred in or caused by his military service.  Nevertheless, the examiner also opined that it was likely that trauma during service contributed to the development of the Veteran's current back pain.  However, he indicated that it would be speculative to attempt to determine the extent of degeneration caused by activity during service.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled).  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr, 21 Vet. App. at 311; Stegall, 11 Vet. App. at 271.

Regarding the claim for service connection for a right ankle disorder, the Veteran was afforded a VA examination in April 2016.  However, in rendering his opinion regarding direct service connection, the examiner relied solely on the absence of contemporaneous medical evidence.  In addition, the examiner did not provide an opinion as to whether the Veteran's right ankle disorder was aggravated by his service-connected left knee injury.  Moreover, the examiner did not address the Veteran's lay statements, as directed by the Board in the October 2015 remand.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr, 21 Vet. App. at 311; Stegall, 11 Vet. App. at 271.
Regarding the claim for service connection for a sleep disorder, the Veteran was afforded a VA examination in April 2016.  In rendering his opinion regarding direct service connection, the examiner stated that a review of the medical records did not show evidence of hypersomnolence, apneic episodes, or other signs and symptoms pathognomonic of sleep apnea.  However, the examiner did not address the lay statements of record regarding the Veteran's symptoms or the medical records that noted complaints of daytime fatigue and snoring.  

Moreover, the examiner provided no supporting rationale for his opinion as to whether the Veteran's sleep disorder was aggravated by his service-connected right testicle and musculoskeletal disabilities.  In addition, with regard to the Veteran's service-connected rhinitis, the examiner's supporting rationale relied largely on the absence of a recent ear, nose, and throat evaluation.  However, the Board notes that the Veteran was subsequently afforded a VA examination for his service-connected rhinitis in April 2018.  Therefore, a remand is necessary to obtain an additional medical opinion.  See Barr, 21 Vet. App. at 311; Stegall, 11 Vet. App. at 271.

The Board notes that the issue of entitlement to service connection for night sweats was referred to the AOJ for appropriate action in the October 2015 remand. However, on further review, it appears that the Veteran's night sweats are part of his claim for service connection for a sleep disorder.  See, e.g., September 2011 rating decision.  

Regarding the claim for service connection for IBS, the Veteran was afforded a VA examination in April 2016.  In rendering his negative opinion, the examiner stated that the Veteran first showed signs of possible IBS on October 2, 1996.  However, the Board notes that the October 2,1996, private treatment record that noted a diagnosis of IBS also indicated that the Veteran was previously evaluated and prescribed medication for stomach related issues.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr, 21 Vet. App. at 311; Stegall, 11 Vet. App. at 271.

In addition, as discussed below, the Board finds that further development is necessary to attempt to verify the Veteran's service prior to adjudication of his claims for service connection for a pulmonary embolism and DVT.  

Regarding the claim for an increased evaluation for a right shoulder disability, the Veteran was afforded a VA examination in August 2016.  However, in February 2018, the Veteran asserted that his right shoulder disability increased in severity.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Regarding the claim for an increased evaluation for a left knee disability, a remand is required in light of a decision issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that the examination should record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In this case, the April 2016 VA examination report did not include all of these findings.  

The examiner should also determine whether it is possible to provide a retrospective medical opinion for the other VA examination conducted during appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

Regarding the issue of entitlement to an increased evaluation for a right testicle disability manifested by painful ejaculation, a remand is necessary to clarify the diagnoses and symptoms attributable to the Veteran's disability.  See Barr, 21 Vet. App. at 311; Stegall, 11 Vet. App. at 271.

In October 2015, the Board directed the AOJ to attempt to obtain the Veteran's treatment records from Shaw Air Force Base (AFB) dated from 1996 to the present.  The record reflects that the AOJ requested records from Shaw AFB in December 2015.  In addition, the AOJ submitted a Personnel Information Exchange System (PIES) request for outpatient treatment records from Shaw AFB dated in 1996.  See March 2016 PIES request.  However, the records currently associated with the claims file do not include treatment records dated in 1996.

In addition, in March 2018, the Veteran submitted additional authorization for VA to obtain records from Shaw AFB dated from April 2017 to May 2017.  A March 2018 record noted that a request to obtain records from Shaw AFB was rejected by the VA private medical records management system because it was not a private facility.  However, it does not appear that the RO made any further efforts to obtain these records.  The Board does acknowledge that records from Shaw AFB were associated with the claims file in January 2016.  However, the records were submitted by the Veteran and are limited to records date prior to 2017.   Therefore, a remand is necessary to attempt to obtain outstanding treatment records from Shaw AFB.

In addition, the Veteran has reported that he served in Saudi Arabia in the Southwest Asia Theater of Operations in the late 1990s.  See, e.g., June 2013 statement in support of claim.  The Veteran's performance reports for his period of service from January 31, 1990 to January 30, 1992, indicated that his organization, command, and location were classified.   

Following the October 2015 Board remand, the AOJ submitted a PIES request to the National Personnel Records Center (NPRC) to attempt to verify the Veteran's service.  In an April 2016 response, the NPRC noted that the Veteran's DD Form 214 indicated that he served in Operation Desert Storm/Desert Shield area of responsibility, but they were unable to determine whether he actually served in Southwest Asia.  However, there is no indication that the AOJ made any additional efforts to verify the Veteran's service.  Notably, in July 2013, the AOJ submitted a request through the Defense Personnel Records Information System (DPRIS) to the Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's service.  Thereafter, a September 2013 email noted that the request was still pending research.  However, there is no indication that a response was ever received.  For these reasons, the Board finds that a remand is necessary for additional efforts to verify the Veteran's service. 

In October 2015, the Board directed the AOJ to attempt to obtain any identified private treatment records and provide proper notice of the inability to obtain any such records.  In April 2016, the AOJ received negative responses to requests for records from Dr. D. (initials used to protect privacy) and Lowe's Therapy.  However, the record does not reflect that the Veteran was fully informed of the inability to obtain his records, as directed by the Board in the October 2015 remand.  Stegall v. West, 11 Vet. App. 268, 271(1998).  

Lastly, the Board notes that additional evidence has been received since the September 2016 supplemental statement of the case (SSOC).  On remand, the AOJ will have the opportunity to consider such evidence in the first instance. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain all VA treatment records for the Veteran dated from March 2017 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  The AOJ should notify the Veteran (1) of any inability to obtain identified records from Dr. D. and Lowe's Therapy, (2) the steps taken to obtain them, (3) that the claim will be rated based on the evidence available, and (4) if the records are later submitted, the claim may be reajudicated. 

3.  The AOJ should contact the appropriate facilities to request any treatment records from the Shaw Air Force Base dated in 1996 to 1997, and from May 2013 to the present.  

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

4.  The AOJ should take all appropriate steps to verify whether the Veteran served in the Southwest Asia theater of operations on or after August 2, 1990, to include contacting the JSRRC or any other appropriate entity.   

The Veteran has reported that he served in Saudi Arabia in the late 1990s.  See, e.g., June 2013 correspondence.  The Veteran's performance evaluations for his period of service from January 31, 1990, to January 30, 1992, listed his unit, organization, and location of service as classified. The Veteran was awarded the meritorious service medal for his period of service from March 30, 1990, to June 4, 1992, for his contributions to the success of the Air Force Space Command's mobile satellite communications squadron while assigned to a unit of the 1st Space Wing.  A recommendation letter for that award also noted that the Veteran participated in Operation Anchor Ready. 
If any requested records are classified, the AOJ should properly document the claims file and determine if any additional development can be conducted to generally confirm whether the Veteran had service in the Southwest Asia theater of operation (even if the details cannot be furnished).   

5.  After completing the above development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any sleep disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current sleep disorders.  In so doing, the examiner should address the Veteran's complaints of night sweats.

(a)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current sleep disorder that began in service, was caused by service, or is otherwise causally or etiologically related to his military service, to include any environmental exposures therein.  

(b)  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current sleep disorder that was caused by or aggravated by his service-connected bilateral shoulder, left knee, right testicle, and rhinitis disabilities.

(c)  If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

(d)  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria. 

In rendering the requested opinions, the examiner should consider the Veteran's contention that his sleep disorder is secondary to pain from his service-connected disabilities.  See, e.g., June 2013 and January 2015 statements in support of claim; and 2) the lay statements of record regarding the Veteran's symptoms, to include the November 2012 statements from his family members.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the above development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's irritable bowel syndrome.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all gastrointestinal disorders, to include IBS. 

(a)  For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder began in service, was caused by service or is otherwise causally or etiologically related to the Veteran's military service, to include any environmental exposures therein.  

In rendering the requested opinion, the examiner should specifically address the March 1977 service treatment record that noted treatment for diarrhea, any documented service in the Southwest Asia Theater of operations, and the Veteran's assertions regarding in-service environmental exposures.

(b)  If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

(c)  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After completing the above development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current bilateral foot disorder.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify any bilateral foot disorders, to include pes planus, plantar fasciitis, arthritis, bunions, heel spurs, and hallux valgus.  In so doing, the examiner should reconcile his or her opinion with the diagnoses of record. 

(a)  For each diagnosis identified other than pes planus, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder began in service, was caused by service, or is otherwise causally or etiologically related to service.

(b)  The examiner should state whether the Veteran's pre-existing bilateral moderate pes planus, which was noted on his induction examination, increased in severity during active service. 

(c)  If the examiner finds that the Veteran's preexisting bilateral pes planus increased in severity during active service, opine whether any increase was clearly and unmistakably due to the natural progress of the disability. (i.e. it was clearly and unmistakably not aggravated).

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable.

(d)  The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that any diagnosed foot disorder, to include pes planus, was caused or aggravated by the Veteran's service-connected left knee disability.  

In rendering the requested opinions, the examiner should address the following: 1) the January 1988 service treatment record that noted the Veteran complained of bilateral 1st metatarsal pain; 2) the October 1993 VA examination report that noted the Veteran's pes planus required special shoes within a month of his discharge from active service; 3) the treatment records that show findings pertaining to the Veteran's 1st MTP joint, to include a July 2003 private x-ray report and a November 2011 private treatment record that noted an assessment of 1st MTP joint pain; and 4) the Veteran's assertion regarding the effects of in-service physical training, long periods of standing in military issued steel-toe boots, and his participation in football. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  After any additional records are associated with the claims file, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's right ankle disorder.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify any right ankle disorders that may be present, to include a right ankle strain and degenerative joint disease.  

(a)  For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder began in service, was caused by service, or is otherwise causally or etiologically related to the Veteran's military service.

(b)  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was either caused or aggravated by the Veteran's service-connected disabilities, to include his left knee disability.  

In rendering his or her opinion, the examiner should consider the following: 1) the 1988 service treatment record, in which the Veteran reported having bilateral first metatarsal pain; and 2) the Veteran's lay statements regarding the effects of in-service physical training, long periods of standing in military-issued steel-toe boots, and his participation in football.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
9.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his left knee chondromalacia and osteoarthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the left and right knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

The examiner should also discuss any additional functional impairment that occurs during flare-ups, including any additional limitation of motion.  
In assessing functional loss the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should clearly explain so in the report.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g., April 2016 VA examination report.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A complete rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

10.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right shoulder impingement syndrome and osteoarthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right shoulder in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The examiner should state whether there is any ankylosis; malunion, recurrent dislocation, fibrous union, nonunion (false flail joint), or loss of head (flail shoulder) of the humerus; or, any impairment of the clavicle or scapula. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should also discuss any additional functional impairment that occurs during flare-ups, including any additional limitation of motion.  
In assessing functional loss the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

11.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his right testicle disability manifested by painful ejaculation.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

The examiner should clearly delineate all pathology and symptoms attributable ot the Veteran's service-connected right testicle disability manifested by pain.  In so doing, the examiner should address the Veteran's contention that he has erectile dysfunction and sexual dysfunction.

If the examiner is unable to distinguish between the symptoms associated with the service-connected right testicle disability and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

12.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





